DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/7/2022 and  with respect to Claims 1 and 9 have been fully considered but they are not persuasive. 
Applicant argues that the prior art Scheller [2015/0088193] does not meet the limitation of amended claims 1 and 9. Applicant argues that wherein the extra-narrow members are configured that the hardened layer of the one of the two extra-narrow metal members does not contact the other extra-narrow metal member. The Examiner respectfully agrees. The extra-narrow metal members of Scheller (See [0030]) may comprise scissors that work as forceps, and thus would not meet the claim limitation that requires a hardened surface layer of one metal member to not touch the other. However, Jahrling’s teaching of providing a surface heat treatment onto a metal surface while maintaining its flexibility, is not novel and would be reasonable of one of ordinary skill in the art to look in the metal teachings as it is reasonably pertinent to the field. However, due to the amendments to claim 1 requiring that the one hardened surface layer of the extra narrow member not touch the other, the device of Scheller will no longer meet the claim language and thus the rejection is withdrawn. 
However, the interview conducted 5/24/2022 in addition to applicant’s arguments with respect to claims 1 and 9 have been fully considered but they are not persuasive. They are unpersuasive for the reason that applicant noted in interview that the end prongs 23 of the device have a hardened layer that do not contact one another due to the device not working in a scissoring method and thus the two never come into contact or clamp. Applicant noted support for the amendments to amended claims 1 and 9 in paragraph [0024].However, applicant specification paragraphs [0023-0024] state, " in Fig. 1, the ophthalmic medical device 10 is provided with the ocular forceps 20 described above, and a handle 30 used for opening and closing the ocular forceps 20...The handle 30 is openable and closable, with its rear-end part (upper right part in Fig. 1) as a fulcrum...As illustrated in Fig. 2, the ocular forceps 20 is provided with a tubular shaft 21, the core 22 which has a stick-like shape and is inserted inside the shaft 21, and the tip-end part 23 which is openably and closably provided at the tip-end side of the core 22 so as to be exposed outside the shaft 21. The tip-end part 23 is comprised of scissors for cutting an object, or a gripping part for gripping an object. Thus it is in the examiner's position that the arguments in combination with the interview are not considered to be persuasive.
The drawing objections made 12/07/2021 are withdrawn in light of applicant's cancellation of claim 7. The 103 rejection made 12/07/2021 are withdrawn in light of applicant’s amendments made 4/7/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 and 9 recite, “wherein the extra-narrow members are configured that the hardened layer of the one of the two extra-narrow metal members does not contact the other extra-narrow metal member”. However, Figures 1 and 2 and paragraphs [0023-0024] of applicant specification do not support applicant's explanation of interpretation involving the amendment made to claims 1 and 9 that the forceps 23 do not close/clamp in a scissoring way. Applicant's specification [0023-0024] state, "in Fig. 1, the ophthalmic medical device 10 is provided with the ocular forceps 20 described above, and a handle 30 used for opening and closing the ocular forceps 20...The handle 30 is openable and closable, with its rear-end part (upper right part in Fig. 1) as a fulcrum...As illustrated in Fig. 2, the ocular forceps 20 is provided with a tubular shaft 21, the core 22 which has a stick-like shape and is inserted inside the shaft 21, and the tip-end part 23 which is openably and closably provided at the tip-end side of the core 22 so as to be exposed outside the shaft 21. The tip-end part 23 is comprised of scissors for cutting an object, or a gripping part for gripping an object". Applicant specification states the opposite and that the forceps do work in a scissoring mechanism. Thus, the forceps and the hardened surface layer do contact one another. Claims 2-6, 8, and 11-14 are also rejected due to their dependency on claims 1 and 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Examiner, Art Unit 3771 

/KATHERINE M SHI/Primary Examiner, Art Unit 3771